Citation Nr: 0929397	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-23 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel






INTRODUCTION

The Veteran had recognized guerrilla service from February 
1945 to September 1945.  The Veteran died in April 1980.  The 
appellant is the surviving spouse of the Veteran, and is 
seeking to reopen a claim of entitlement to service 
connection for the cause of the Veteran's death.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

The RO addressed the new and material evidence issue in the 
administrative decision on appeal, and found that the 
appellant had not submitted new and material evidence to 
reopen a previously denied claim of service connection for 
the cause of the Veteran's death.  Irrespective of the RO's 
action, the Board must decide whether the appellant has 
submitted new and material evidence to reopen the claim of 
service connection for the cause of the Veteran's death.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
cause of the Veteran's death in an April 2003 decision.  The 
appellant received timely notice of the determination but did 
not appeal, and that denial is now final.  

2.  Evidence received since the April 2003 rating decision is 
duplicative, cumulative, and redundant of evidence previously 
considered, is not related to the pertinent unestablished 
facts necessary to substantiate the claim of entitlement to 
service connection for the cause of the Veteran's death, and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the 
April 2003 rating decision, and the claim of entitlement to 
service connection for the cause of the Veteran's death is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2008); 
38 C.F.R. § 3.156 (a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all of the following five 
elements of a service connection claim:  1) veteran status; 
2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in December 2007.  

The notification substantially complied with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and; Kent v. 
Nicholson, 20 Vet. App. 1 (2006), specifically informing the 
appellant of the basis of the last final denial in April 2003 
for the claim of service connection for the cause of the 
Veteran's death, and described the meaning of "new" and 
"material" evidence in order to reopen the claim.  

No new disability rating or effective date for award of 
benefits will be assigned as the claim to reopen entitlement 
to service connection is denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claim file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

The appellant seeks to reopen her claim of entitlement to 
service connection for the cause of the Veteran's death.  

In April 2003, the RO denied the appellant's claim for 
service connection for the cause of the Veteran's death, 
finding that the evidence of record failed to show that the 
death causing conditions, cardio-respiratory arrest due to 
pulmonary tuberculosis, far advanced, with hemoptysis and 
bronchial asthma, began in service or have a relationship to 
an illness, injury, or event of military origin.  The 
appellant did not appeal this decision; so it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence considered at the time of the April 2003 rating 
decision includes the Veteran's STRs, the Veteran's 
certificate of death, a certificate of marriage, November 
1952 private treatment records noting that the Veteran was 
given an impression of chronic bronchitis with congestion, 
and private hospital records noting that the Veteran was 
admitted from September 1975 to November 1975 and was treated 
for pulmonary tuberculosis.  

Evidence submitted since the April 2003 rating decision 
pertaining to the Veteran's death includes a duplicate copy 
of the Veteran's certificate of death, a duplicate copy of 
the Veteran's private hospital records noting his inpatient 
treatment from September 1975 to November 1975, a duplicate 
copy of the Veteran's November 1952 private treatment record, 
a September 2005 document noting that the deceased Veteran 
has no criminal record, and a September 2005 document noting 
that the deceased Veteran and the appellant were married.  

Regarding the duplicate certificate of death and private 
medical records dated in November 1952 and November 1975, 
this evidence is not new because it is duplicative of 
evidence considered by the RO at the time of its April 2003 
rating decision.  

Regarding the September 2005 document noting that the Veteran 
had no criminal record and September 2005 document noting 
that the deceased Veteran and the appellant were married, 
this evidence is new because it is not duplicative of 
evidence considered by the RO at the time of its April 2003 
rating decision.  However, this evidence is not material 
because it merely notes that the Veteran has no criminal 
record and that he was married to the appellant, which is 
information that does not relate to the unestablished fact of 
whether the Veteran's death was related to service as 
required by 38 C.F.R. § 3.303.  38 C.F.R. § 3.156 (a).


Thus, the appellant has not submitted any evidence that 
relates to the unestablished fact; that is, whether the 
Veteran's death is related to an event, injury, or disease 
during service as required by 38 C.F.R. § 3.303.  

Given the absence of receipt of any new and material evidence 
since the April 2003 rating decision, reopening the claim to 
entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156 (a).  


ORDER

The petition to reopen the claim for service connection for 
the cause of the Veteran's death is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


